On consideration whereof, it is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, reversed, and proceeding to render such judgment as the circuit court should have rendered upon the facts found in the record, this court construes the will of said Cyrus Rankin to require that at least the sum. of $5,209.29 of the fund be kept on hand and unexpended and loaned out for the benefit of the widowL the interest at six per cent, to be paid to her annually, and it is therefore found as matter of law that the true balance in the hands of said Reuben Rankin, Admr., of the estate of Smith Rankin, deceased, after the payment of costs, .taxes, expenses and compensation was on the fifteenth day of September, 1892, the said sum of five thousand, two hundred and nine dollars and twenty-nine cents, which amount said administrator is ordered and adjudged to pay over to said Humphrey Jones or his successorsout of the funds of said estate with six per cent, interest thereof from the fifteenth day of September 1892, less any sum that may have been paid to said Humphrey Jones during this litigation of the date of such payment